Citation Nr: 0704611	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-40 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken nose.

2.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1959 through March 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which, in pertinent part, the RO 
denied entitlement to service connection for residuals of a 
broken nose, and in which the RO granted service connection 
for bilateral hearing loss and assigned a noncompensable 
evaluation for that disability.  

In his timely November 2004 substantive appeal, the veteran 
requested a Travel Board hearing.  The requested hearing was 
conducted in September 2005 before the undersigned Veterans 
Law Judge.  

Following his Travel Board hearing, the veteran submitted 
additional evidence.  Through his representative, he provided 
a September 2005 written waiver of his right to review of the 
additional evidence by the agency of original jurisdiction, 
and appellate review may proceed.  38 C.F.R. § 20.1304(b) 
(2006).

The claim of entitlement to a compensable initial evaluation 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The right side of the veteran's nose is obstructed.

2.  Although the veteran contends that his current nasal 
obstruction is the residual of a broken nose he incurred in 
service, the medical evidence establishes that the current 
obstruction is not a residual of a fracture of the nose.



CONCLUSION OF LAW

The criteria for service connection for residuals of a 
fracture of the nose are not met.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for residuals of a fracture of the nose.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, following the veteran's submission of the claim 
at issue in August 2003, the RO issued a letter in September 
2003 which informed the appellant of the actions VA would 
take to assist him to develop the claim, advised the veteran 
of the evidence required to substantiate a claim for service 
connection, and advised the veteran of the types of evidence 
that might be relevant to substantiate the claim.  This 
letter also advised the veteran to tell VA about any 
additional evidence the veteran wanted VA to obtain, and 
advised the veteran to submit evidence on his own behalf, 
including such evidence as statements from individuals, and 
advised the veteran to submit any evidence he had.  This 
notice was sufficient to advise the veteran to submit 
evidence in his possession.  The RO advised the veteran of 
the evidence that VA would obtain and of the veteran's 
responsibility to identify any additional evidence he wanted 
VA to obtain.  

The Board finds that the September 2003 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter adjudicated in November 2004, when a 
statement of the case (SOC) was issued, so the notice meets 
the requirements set forth in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  The content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  

Not only has the veteran been provided with appropriate 
notice, but he has been every opportunity to submit evidence 
and argument in support of his claim and has been afforded 
the opportunity to develop medical evidence to support his 
claim through VA examination.  The veteran testified at a 
Travel Board hearing.  The veteran was afforded the 
opportunity to identify relevant evidence, and identified as 
relevant photographs he had in his possession.  Those 
photographs were submitted after the Travel Board hearing.  

Although the VCAA notice referred to above does not 
specifically address the effective date and disability rating 
that may be assigned following a grant of service connection, 
any error in failing to notify the veteran regarding 
assignment of an effective date or disability rating fowling 
a grant of service connection is harmless error, since the 
denial of the veteran's claim renders moot such notice.  
 
Laws and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
In addition, service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Facts and analysis

The veteran's service medical records disclose that in July 
1959, he was treated for a possible fracture of the nasal 
bone.  There was good alignment of the nose.  Epistaxis 
(bleeding) was subsiding when the veteran was seen, and a 
dressing was placed on a small abrasion on the bridge of the 
veteran's nose.  The service medical records thereafter are 
devoid of evidence of any complaint, diagnosis, or treatment 
of any respiratory or nasal problem.  The separation 
physician conducted in March 1961 is devoid of any reference 
to a prior nasal fracture.  No history completed in 
conjunction with the March 1961 physician examination is 
associated with the service medical records.

The veteran provided copies of enlarged photographs which 
show him in a Navy uniform with a butterfly bandage on his 
nose.

On VA examination conducted in November 2003, the VA examiner 
discussed review of the veteran's service medical records, 
which disclosed possible nasal fracture.  The examiner noted 
that there were no other clinical records made available to 
him.  The veteran reported occasional problems breathing, 
especially at night.  The veteran smoked nonfiltered 
cigarettes, and had done so for approximately 46 years.  He 
used over-the-counter nasal sprays, and stated he had 
inhalers which he used infrequently.  The veteran had 
undergone coronary artery bypass grafting (CABG) in 2002.  
The alignment of the nose was normal, without deformity.  
There was no tenderness on palpation.  The veteran was unable 
to breathe through the right nostril.  There was redness, 
inflammation, and swelling in the right nostril, blocking 
visualization of the middle turbinates.  The examiner stated 
that radiologic examination was negative for fracture or bone 
changes.  The examiner concluded that the veteran had chronic 
nasal congestion and that it was unlikely that the veteran 
had any current problem which was a residual of the possible 
fracture nasal bone in service.

At his September 2005 Travel Board hearing, the veteran 
testified that he had had difficulty breathing out of his 
right nostril since the incident in which he was hit in the 
nose in service.  He testified that a piece of the cartilage 
in his nose came up through the bridge of his nose, causing 
the cut that was called an abrasion in the clinical records.  
The veteran testified that he disagreed with the physician's 
diagnosis that the blockage in his right nostril was a 
chronic inflammation, because the obstruction had been 
present continuously for the more than 45 years since his 
nose was hit in service.  The veteran further testified that 
he had never been treated by any physician for his nostril 
blockage because he was afraid the treatment would involve 
re-breaking his nose, and he did not want to do that.  

However, the Board must consider the medical diagnosis 
rendered by the VA examiner in November 2003 as more 
probative of the etiology of the veteran's current right 
nostril obstruction than the veteran's lay belief.  The VA 
examiner has stated that the veteran's current obstruction of 
the right nostril is not a residual of a nasal fracture.  

The veteran has specifically testified that he has never 
consulted a physician about the obstruction of his right 
nostril, so there is no other medical evidence available 
which could be obtained or which would be contrary to the VA 
examiner's opinion.  Thus, the VA examiner's comment that 
there were no clinical records provided for review, other 
than service medical records, does not require any further 
development, since the veteran's testimony specifically 
establishes that no other physician was consulted about the 
possible residuals of a nasal fracture.  

Since the veteran has testified that the current obstruction 
of the right nostril has been present chronically and 
continuously since service, the Board has considered whether 
he may be entitled to service connection for that obstruction 
even if the obstruction is not caused by a nasal fracture.  
Unfortunately, the service medical records are devoid of 
evidence that the veteran sought treatment for nasal 
obstruction in service following the injury to his nose, and 
the veteran has testified that he did not consult a physician 
about his nasal obstruction after service.  Therefore, there 
is no clinical evidence to support the veteran's contention 
that the obstruction has been present chronically and 
continuously for the more than 50 years since his service 
discharge.  Although the VA examiner indicated that the 
veteran had chronic nasal congestion, this diagnosis alone, 
without clinical evidence proximate to service support to the 
veteran's contention that his breathing problems were present 
since service, does not establish that the nasal congestion 
has been present since service. 

The opinion of the VA examiner is unfavorable to the claim.  
The only evidence of record which is favorable to the claim 
is the veteran's lay belief that his current obstruction of 
the right nostril is due to a fracture of the nose and has 
been chronic and continuous since service.  When a 
proposition to be proven turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).  The 
veteran's lay belief that an injury to his nose incurred in 
service causes his current right nostril obstruction is not 
competent medical evidence to establish the etiology of that 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The veteran's contention that he suffered an injury to the 
nose in service is credible, and is supported both by 
photographs the veteran submitted and by service medical 
records.  The veteran contends that a fracture incurred as 
part of that injury causes the current disability, but the 
question of the etiology of the veteran's current obstruction 
of the right nostril turns on a medical question.  Therefore, 
the VA examiner's opinion that is not likely that the 
veteran's problems with breathing are secondary to a possible 
fractured nasal bone places the preponderance of the evidence 
against the claim.  

Because the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  The claim for service 
connection for residuals of a fracture of the nose must be 
denied. 




ORDER

The appeal for service connection for residuals of a fracture 
of the nose is denied.  


REMAND

The veteran contends that his hearing loss is steadily 
worsening, and is worse now than when he was initially 
evaluated after he submitted his claim.  A clinical opinion 
as to any changes in the levels of the veteran's hearing loss 
over the course of the pendency of this appeal must be 
obtained, as necessary to ensure that consideration is given 
to the possibility of staged or separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran an additional notice 
of the provisions of the VCAA to assure 
that all necessary notice has been 
provided.  Include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 ( 2006).  

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his right ear hearing loss.  
The claims folder should be provided to 
the examiner.

3.  After completion of the above and any 
additional development deemed necessary, 
the claim for an initial compensable 
evaluation for hearing loss should be 
readjudicated.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


